  Case 19-61259      Doc 3     Filed 06/11/19    Entered 06/11/19 09:39:56             Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 03088-VAW-CC-032942587


                                                              03088-VAW-CC-032942587




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 10, 2019, at 6:50 o'clock AM CDT, Manuela Roach
received from Debt Education and Certification Foundation, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Western District of
Virginia, an individual [or group] briefing that complied with the provisions of 11
U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet and telephone.




Date:   June 10, 2019                           By:      /s/Lorenza Rodriguez


                                                Name: Lorenza Rodriguez


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
